Appeal from two orders of the Supreme 'Court, Orange ¡County, one dated February 27, 1968, which denied plaintiff’s motion to amend her complaint and bill of particulars, and one dated April 9, 1968, which granted plaintiff’s motion for reargument as to amending the bill of particulars, but adhered to the original decision. Appeal dismissed insofar as it is from the order of February 27, 1968 and from the portion of the .order of April 9; 1968 which granted reargument. With respect to the first order, the appeal has been abandoned as to the denial of leave to amend the complaint; and the remainder of the order was superseded by the second order, which granted reargument. As to said portion .of the second order, appellant is not aggrieved by the granting of reargument and has also abandoned the appeal therefrom. Order dated April 9, 1968 affirmed in all other respects. No opinion. Respondents are allowed a joint bill of $10 costs and disbursements. ¡Christ, Acting P. J., Brennan, Rabin, Munder and Martascello, J'J., concur.